J-S04038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    COLBY RICHARD DIXON                        :
                                               :
                      Appellant                :   No. 1135 MDA 2020

                  Appeal from the Order Entered July 30, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0003407-2007

BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED MARCH 4, 2021

        Colby Richard Dixon (“Dixon”) appeals from the Order denying his

second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).     See 42 Pa.C.S.A. §§ 9541-9546.          We reverse and remand for

further proceedings.

        On March 12, 2009, following a jury trial, Dixon was found guilty of

criminal attempt – criminal homicide, aggravated assault, and recklessly

endangering another person (“REAP”),1 relating to the shooting of Keith Pitt

(“the victim”) at Rookie’s Sports Bar and Grill in Manheim Township,




____________________________________________


1   18 Pa.C.S.A. §§ 901(a), 2702(a)(1), 2705.
J-S04038-21


Lancaster County, Pennsylvania.2 The trial court sentenced Dixon to 20 to

40 years in prison for the criminal attempt – criminal homicide conviction,

and a consecutive 1 to 2 years in prison for the REAP conviction. 3 This Court

affirmed Dixon’s judgment of sentence, and the Pennsylvania Supreme Court

denied Dixon’s Petition for Allowance of Appeal.      See Commonwealth v.

Dixon, 998 A.2d 1000 (Pa. Super. 2010) (unpublished memorandum),

appeal denied, 9 A.3d 627 (Pa. 2010).

       On July 16, 2020, following an unsuccessful first PCRA Petition, Dixon

filed a pro se “Motion for Remand/Newly Discovered Evidence.” On July 30,

2020, the trial court denied Dixon’s Petition without holding a hearing, and

without issuing notice pursuant to Pa.R.Crim.P. 907. Counsel for Dixon filed

a timely Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

       On appeal, Dixon presents the following questions for our review:

       1. Did the [PCRA court] err in failing to treat [Dixon’s] Motion for
       Remand/Newly Discovered [E]vidence as a PCRA Petition[]?

       2. Did the lower court err in denying [Dixon’s] Motion for
       Remand/Newly Discovered [E]vidence without first filing a Notice
       of Intent to Dismiss pursuant to [Pa.R.Crim.P.] 907?

____________________________________________


2 The victim was shot three times, causing life-threatening injuries. The
victim received treatment at a hospital and eventually recovered from his
injuries.

3 The convictions for aggravated assault and criminal attempt – criminal
homicide merged for sentencing purposes.



                                           -2-
J-S04038-21


       3. Did the [PCRA court] err in denying [Dixon’s] Motion for
       Remand/Newly Discovered Evidence without an evidentiary
       hearing, where [Dixon] presented newly[-]discovered evidence
       in the form of a signed [A]ffidavit by a witness to the crime for
       which he was committed, attesting to his innocence?

Brief for Appellant at 5 (issues reordered).

             We review an order [denying] a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA
       level. This review is limited to the findings of the PCRA court
       and the evidence of the record. We will not disturb a PCRA
       court’s ruling if it is supported by evidence of record and is free
       of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       In his first claim, Dixon argues that the PCRA court erred in not

treating his “Motion for Remand/Newly Discovered Evidence” as a PCRA

Petition.    Brief for Appellant at 11-13.   Dixon points out that he cited the

PCRA in his Motion, and he asserts that the relief he requested could only be

granted under the PCRA. Id.

       “[T]he PCRA is the exclusive vehicle for obtaining post-conviction

collateral relief. This is true regardless of the manner in which the petition is

titled.”    Commonwealth v. Kutnyak, 781 A.2d 1259, 1261 (Pa. Super.

2001); see also 42 Pa.C.S.A. § 9542 (stating that “[t]he action established

in this subchapter shall be the sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose that exist when this subchapter takes effect, including habeas

corpus and coram nobis.”).

                                      -3-
J-S04038-21


     In his “Motion for Remand/Newly Discovered Evidence,” Dixon cites

the PCRA; alleges that he discovered new evidence that proves his

innocence; argues that this evidence was unavailable at the time of trial;

claims that the evidence would have changed the outcome of his trial if it

had been introduced; and asserts that he is entitled to a new trial.        See

“Motion    for   Remand/Newly   Discovered     Evidence,”   7/16/20,   at   2-3

(unnumbered).     Further, Dixon’s claims for relief are cognizable under the

PCRA.     See 42 Pa.C.S.A. § 9543(a)(2)(vi).     Based on the foregoing, we

conclude that the PCRA court erred in not treating Dixon’s “Motion for

Remand/Newly Discovered Evidence” as a Petition filed pursuant to the

PCRA. See 42 Pa.C.S.A. § 9542.

     In his second claim, Dixon argues that the PCRA court erred in not

providing notice of its intent to deny his PCRA Petition pursuant to

Pa.R.Crim.P. 907.

     Pennsylvania Rule of Criminal Procedure 907 provides as follows:

     Rule 907. Disposition Without Hearing

            Except as provided in Rule 909 for death penalty cases, (1)
     the judge shall promptly review the petition, any answer by the
     attorney for the Commonwealth, and other matters of record
     relating to the defendant’s claim(s). If the judge is satisfied
     from this review that there are no genuine issues concerning any
     material fact and that the defendant is not entitled to post-
     conviction collateral relief, and no purpose would be served by
     any further proceedings, the judge shall give notice to the
     parties of the intention to dismiss the petition and shall
     state in the notice the reasons for the dismissal. The
     defendant may respond to the proposed dismissal within 20 days
     of the date of the notice. The judge thereafter shall order the

                                    -4-
J-S04038-21


      petition dismissed, grant leave to file an amended petition, or
      direct that the proceedings continue.

Pa.R.Crim.P. 907 (emphasis added).

      Here, the PCRA court did not hold a hearing, and failed to issue Rule

907 Notice prior to dismissing Dixon’s Petition.       Thus, the PCRA court

committed legal error.    See id.; see also Ford, supra.        “However, our

Supreme Court has held that where the PCRA petition is untimely, the failure

to provide such notice is not reversible error. Thus, the failure of the PCRA

court to provide the Rule 907 notice does not entitle [an a]ppellant to relief.”

Commonwealth v. Lawson, 90 A.3d 1, 5-6 (Pa. Super. 2014) (citations

and quotation marks omitted).

      Under the PCRA, any PCRA petition “shall be filed within one year of

the date the judgment becomes final.”        42 Pa.C.S.A. § 9545(b)(1).       A

judgment of sentence becomes final “at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.”   Id. § 9545(b)(3).    The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed.         Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Here, Dixon’s PCRA Petition is facially untimely. Nevertheless, Dixon

claims that he is entitled to the “newly-discovered facts” exception set forth

at Section 9545(b)(1)(ii).   See 42 Pa.C.S.A. § 9545(b)(1)(ii) (stating that

                                     -5-
J-S04038-21


“[a]ny petition under this subchapter … shall be filed within one year of the

date the judgment becomes final, unless the petition alleges and the

petitioner proves that … the facts upon which the claim is predicated were

unknown to the petitioner and could not have been ascertained by the

exercise of due diligence….”); see also Commonwealth v. Bennett, 930

A.2d 1264, 1272 (Pa. 2007) (stating that “[i]f the petitioner alleges and

proves these two components, then the PCRA court has jurisdiction over the

claim under this subsection.”).

         Specifically, Dixon asserts that he is innocent, and that his conviction

resulted from a witness misidentifying him as the shooter.        PCRA Petition,

7/16/20, at 1-3 (unnumbered). Dixon states that while he was in prison, a

fellow    inmate,   La’Quanta   Chapman      (“Chapman”),   informed   him   that

Dashaun White (“White”) shot the victim at Rookie’s Bar and Grill on the

night of the incident. Id. Dixon attached to his PCRA Petition an affidavit

from Chapman, stating that Chapman went to Rookie’s Sports Bar and Grill

with White on the night of the shooting, and Chapman saw White shoot the

victim.    Id. at 5-6.   Dixon claims that this evidence could not have been

ascertained by the exercise of due diligence because Dixon did not know of

Chapman or White prior to meeting Chapman in prison, and was unaware

that they were present on the night of the shooting. PCRA Petition, 7/16/20,

at 2-3 (unnumbered); see also 42 Pa.C.S.A. § 9545(b)(1)(ii).




                                       -6-
J-S04038-21


        Based upon the foregoing, we conclude that Dixon may be able to

prove     the   newly-discovered        fact   exception.   See   42    Pa.C.S.A.

§ 9545(b)(1)(ii).     Accordingly, we reverse the PCRA court’s Order denying

Dixon’s PCRA Petition, and we remand to the PCRA court to hold a hearing

on Dixon’s PCRA Petition, or to provide proper Rule 907 notice.4

        Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/04/2021




____________________________________________


4   In light of our holding, we need not address Dixon’s third claim.



                                           -7-